DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 9/26/2022 is acknowledged.

Please note all claims are drawn to the embodiment of Figures 6-9.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2021 is being considered.  
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the first indentation” when only “an indentation” has previously been introduced.  It should be “the indentation being a first indentation, further comprising a second indentation positioned opposite of the first indentation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (GB 941467).

Regarding claim 1 (Original) Lloyd discloses an apparatus for installing piston rings, the apparatus comprising: 
a body (Item 1) comprising a sidewall with an inner surface and an outer surface, the sidewall defining an opening through the body (Figure 1 top and bottom are open); and at least one channel defined by the inner surface of the sidewall (Annotated Figure 2), the at least one channel extending longitudinally through the inner surface of the sidewall from a first end of the body to a second end of the body.  

    PNG
    media_image1.png
    334
    315
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claims 2 and 12 (Original) Lloyd discloses the apparatus of claim 1 (or 11), further comprising a top portion (top shown in Figure 2) surrounding the opening and extending outwardly beyond the sidewall, the top portion defining an indention (Items 7 and 8 meet with Items 5 and 6) configured to selectively receive a bumper (Item 14).  
Regarding claim 3 and 13 (Original) Lloyd discloses the apparatus of claim 2, further comprising a pin (Item 9) disposed on an upper surface of the indention (“upper” to be considered outside diameter i.e. outer layer), the pin configured to mate with an aperture defined by the bumper (As shown in Figure 2, Item 9 and 12 stick all the way through Item 4).  
Regarding claim 5 (Original) Lloyd discloses the apparatus of claim 2, wherein the bumper at least partially covers the channel when the bumper is received by the indention (Figure 2).  
Regarding claim 6 (Original) Lloyd discloses the apparatus of claim 2, wherein the channel is aligned with the indentation (Figure 2).  
Regarding claim 7 (Original) Lloyd discloses the apparatus of claim 1. “wherein the channel is configured to receive a portion of a connecting rod.” Is viewed as intended use.  Any item can be placed here.  
Regarding claim 8 (Original) Lloyd discloses the apparatus of claim 1, the sidewall including a first cutout portion defining a first window and a second cutout portion defining a second window (Items 10), the first cutout portion and the second cutout portion each defined in a single, parallel plane and the sidewall forming an arcuate shape between the first cutout portion and the second cutout portion.  
Regarding claim 9 (Original) Lloyd discloses the apparatus of claim 8, wherein the channel is positioned between the first window and the second window (Figure 2).  
Regarding claim 11 (Original) Lloyd discloses an apparatus for installing piston rings, the apparatus comprising: a body (Item 1) comprising a sidewall, the sidewall defining an opening and including a first cutout portion defining a first window and a second cutout portion defining a second window (Item 10), the first cutout portion defined in a first plane and the second cutout portion defined in a second plane parallel to the first plane, the sidewall forming an arcuate shape between the first cutout portion and the second cutout portion.  
Regarding claim 15 (Original) Lloyd discloses the apparatus of claim 12, wherein the indention is positioned between the first cutout portion and the second cutout portion (Figure 2).  
Regarding claim 16 (Original) Lloyd discloses the apparatus of claim 12, further comprising a second indention positioned opposite of the first indention (Figures 1 and 2 shows Items 7 and 8 opposite each other).  
Regarding claim 17 (Original) Lloyd discloses the apparatus of claim 11.  “wherein the apparatus is positioned within a cylinder bore of a cylinder of an engine so that the first cutout portion is in contact with a first main journal and the second cutout portion is in contact with a second main journal. Is viewed as intended use, the tool can be used on any cylindrical item whether on top of an engine or not.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conquard (FR702062A).
Regarding claim 1 (Original) Conquard discloses an apparatus for installing piston rings, the apparatus comprising: 
a body (Items 7 and 9) comprising a sidewall with an inner surface and an outer surface, the sidewall defining an opening through the body (Item 11); and at least one channel defined by the inner surface of the sidewall (Item 14), the at least one channel extending longitudinally through the inner surface of the sidewall from a first end of the body to a second end of the body.  
Regarding claim 10 (Original) Conquard discloses the apparatus of claim 1 further comprising a second channel positioned opposite the first channel (Figure 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (GB 941467) in view of Wagner (US 7,438,278).
Regarding claim 4 and 14 (Original) Lloyd discloses the apparatus of claim 2.  Lloyd fails to explicitly disclose wherein the bumper is at least partially comprised of rubber.  
Wagner teaches a tool wherein a bumper is coated in rubber (Column 6 Lines 25-39).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to coat the bumper of Lloyd as taught by Wagner.  Doing so would protect the workpiece (or engine block) from being scratched.  Protective coatings are commonly used in the tool arts to protect the tool from the workpiece or to protect the workpiece from the tool.  Separating hard surfaces with a soft liner will prevent unnecessary marring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723